DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 15, 2020 has been entered. Claims 11-22 are cancelled. Claims 1-10 are pending. Claims 1-10 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 6/2/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 15-22 have been cancelled.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to cancel claims 11-14.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 9, as well as cancelation of claims 11-14.
	Claim 1 (claims 2-10 dependent therefrom) are vague and indefinite in the recitation of “treating a representative portion of genomic nucleic acid with a gene editing system”. It is unclear how much genomic nucleic acid is required be a representative portion. 
The term "representative portion of genomic nucleic acid" in claim 1 (claims 2-10 dependent therefrom) is a relative term which renders the claim indefinite.  The term "representative portion" is not defined by the claim, the specification does not provide a It is unclear how much genomic nucleic acid is required constitute a representative portion. Therefore, the claims are indefinite.
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant argues that as discussed in the specification, for example in page 2, lines 20-28, the methods do not require an entire genome, but rather a representative portion thereof.
However, neither Applicant’s arguments nor the specification define specifically how much of a genome constitutes a representative portion. Additionally, page 2, lines 10-13 recite, “the tested portion of the target nucleic acid functions as a representative sample of the entire target nucleic acid. The representative portion is a sample for which off-target gene editing activity is indicative of off-target activity for the target nucleic acid, e.g., in vivo on a human genome”. Such recitation includes the whole genome of a cell, as it can be indicative of off-target activity in the whole genome.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 112 – new rejections necessitated by Applicant’s amendment
Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite genomic nucleic acid instead of target nucleic acid.
Claim 2 recites the limitation "target nucleic acid" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 (claim 5 dependent therefrom) recites the limitation "target nucleic acid" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "target nucleic acid" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 - maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (Nature Biotechn. 33(2):187-198, 2015). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 and cancelation of claim 14.
Regarding claim 1, Tsai et al. disclose a method comprising treating a representative sample of a genomic nucleic acid with a CRISPR system to yield a product, sequencing the product to produce reads, determining an off-target rate and inferring a genome wide off-target rate based on the determined off-target rate for the representative portion (see abstract, Figures,  pages 187-193).
Regarding claim 2, the “genomic nucleic acid” includes a target of the gene editing system, and representative portion does not include the target, since they are “off-target” regions.
Regarding claim 6, the representative portion is “pre-determined”, since it is the genetic material other than the target, and is known in the art.
Regarding claim 7 and 8, the editing system is the CRISPR/ Cas system, which is programmable. 
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant argues that Tsai et al. involves whole genome analysis and not a representative sample of the genome.
However, as indicated above, “the representative portion is a sample for which off-target gene editing activity is indicative of off-target activity for the target nucleic acid” (genome) (page 2, lines 10-13). The whole genome is a sample for which off-target gene editing activity is indicative of off-target activity for the genome, and therefore it meets the claim.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 103 – maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (cited above) in view of Liu et al. (US 2015/0044191). This rejection is maintained but has been modified to address Applicant’s amendment to claim 9.
Tsai et al. is cited for the reasons set forth above. The difference between the reference and the instant claim is that conditions are varied, in trials, and off-target rates are determined. However, Liu et al. discloses trials in which concentration of Cas9/gRNA are varied, and resultant off-target cleavage is determined (see para [0174] – [0175]). It would have been obvious to one of ordinary skill in the art, to have modified the disclosure of Tsai et al., to include trials using varying concentrations of Cas9 as taught by Liu, in order to determine conditions in which off-target cleavage is lowest, i.e. specificity is highest. One would be motivated to do so by the desire to obtain specificity in the targeting of a particular DNA sequence which is to be modified. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant argues that Liu et al. does not correct the deficiencies of Tsai et al.
However, the examiner has already addressed Applicant’s arguments with respect to Tsai et al. above.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.